Citation Nr: 1707838	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for psychiatric disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection, to include on a secondary basis, for right knee disability.

7.  Entitlement to service connection, to include on a secondary basis, for left knee disability.

8.  Entitlement to service connection for rheumatoid arthritis.

9.  Entitlement to service connection for psychiatric disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the RO in Seattle, Washington determined that new and material evidence had not been received to reopen the previously denied claims of service connection for right and left knee disorders.  That decision also denied service connection for PTSD and arthritis.  In June 2014, the RO in Indianapolis, Indiana denied service connection for bilateral hearing loss and tinnitus.  The Veteran expressed disagreement with these decisions and perfected substantive appeals.  

The Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." 23 Vet. App. 1 (2009).  A review of the record reveals the presence of a psychiatric diagnosis other than PTSD.  As such, although the Veteran specifically claimed service connection for PTSD, the Board has re-characterized the issue as one of entitlement to service connection for an acquired psychiatric disability, to include PTSD, as shown on the title page of this decision.

The Board notes that the claim for the left knee condition was only previously considered as related to pension benefits and not as benefits sought due to service connection.  As such, new and material evidence is not necessary to consider the claim for service connection of the left knee disorder.  However, the Board notes that the issues of entitlement to service connection for right ear hearing loss and psychiatric condition (now including PTSD), were previously denied in finalized rating and Board decisions.  As such, the Board will determine whether there has been new and material evidence submitted for purposes of reopening these claims.  

The Veteran testified before the undersigned at a videoconference hearing held in October 2016.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for bilateral knee disability, rheumatoid arthritis, and psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1984 rating decision denied the Veteran's claim of entitlement to service connection for right ear hearing loss; the Veteran did not perfect an appeal of the October 1984 rating decision.

2.  The evidence received since the October 1984 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for defective hearing in the right ear.

3.  A January 1988 Board decision denied the Veteran's claim of entitlement to service connection for right knee disability.  

4.  The evidence received since the January 1988 Board decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.

5.  A January 1988 Board decision denied the Veteran's claim of entitlement to service connection for psychiatric disability.

6.  The evidence received since the January 1988 Board decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for psychiatric disability.

7.  The evidence of record is at least in equipoise as to whether the Veteran has bilateral hearing loss related to active service. 

8.  The evidence of record is at least in equipoise as to whether the Veteran has tinnitus related to active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right knee disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for psychiatric disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

A. Right Ear

The RO initially denied the Veteran's claim of service connection for defective hearing in the right ear in an October 1984 rating decision on the basis that the Veteran's separation examination in October 1977 showed hearing was normal bilaterally.  Although the RO acknowledged the Veteran had been treated during military service for getting water in the right ear, the RO determined the acute condition cleared.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  There is no other basis in the record suggesting that the October 1984 rating action never became final.  Consequently, the Board finds that the referenced rating action is final.

Of record at the time of the October 1984 rating decision were the Veteran's service treatment records (STRs).  Since the final October 1984 rating decision, new evidence has been associated with the Veteran's claims file.  Specifically, various post-service treatment records, VA examinations and statements of the Veteran have been associated with the claims file.  

The Board's focus is directed towards the July 1986 VA examination that established the Veteran's hearing loss for VA purposes, a February 2014 VA treatment record noting the Veteran's sensorineural hearing loss "likely [due to] noise exposure[,]" a June 2014 VA examination in which the Veteran reported that her hearing loss began during service due to in-service noise exposure from cannon fire and rifle fire without the use of hearing protection, and an October 2016 Board hearing transcript in which the Veteran reported she could not hear during the exit physical from active service.  

The Board finds that new and material evidence has been presented to reopen the claim.  The evidence, including the July 1986 and June 2014 VA examinations and the October 2016 Board hearing testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of current hearing loss for VA purposes and evidence that hearing loss, to include the right ear, may be related to active service.  See 38 C.F.R. § 3.303(a) (2016); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a) (2016).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117.  

B. Right Knee

The Board initially denied the Veteran's claim of service connection for right knee disability in January 1988 on the basis that a chronic right knee disorder was not demonstrated during service and that the diagnosis of chondromalacia of the patella of the right knee was first found subsequent to an injury following separation of service.  

Of record at the time of the January 1988 Board decision were the Veteran's STRs which noted the Veteran's July 1977 complaint of right knee pain of five days' duration.  The physical examination revealed tenderness along the lateral collateral ligament and the diagnosis included knee pain.  At separation examination in October 1977, no right knee disorder was found or reported.  The January 1988 Board decision also considered post-service VA records showing the Veteran's right knee injury in 1983, a June 1984 arthroscopic examination of the right knee in which the Veteran was diagnosed with Grade III chondromalacia of the patella of the right knee, and a July 1986 VA examination which included x-rays of the knees that revealed normal findings.  The final diagnoses at the July 1986 VA examination included a bilateral knee disorder with findings suggestive of chondromalacia, but without object evidence of orthopedic disease.  

Since the final January 1988 Board decision, new evidence has been associated with the Veteran's claims file.  Specifically, various post-service treatment records and statements of the Veteran have been associated with the claims file.  

The Board's focus is directed towards VA treatment records in December 2003 in which the Veteran reported a diagnosis of degenerative joint disease of the knees status post arthroscopic procedure to both knees in the 1980's, February 2004 VA records including differential diagnoses of polyarthritis, rheumatoid arthritis, systemic lupus erythematosus, and inflammatory osteoarthritis, and a June 2007 VA record in which the Veteran was diagnosed with polysynovitis of the right knee.  Additionally, during the October 2016 Board hearing, the Veteran maintained continued problems related to her right knee since service.  The Veteran also indicated during the hearing that no private doctor or VA medical professional has opined as to where the Veteran's arthritis of the knees has come from or whether her right knee condition is related to her diagnosis of rheumatoid arthritis.  

The Board finds that new and material evidence has been presented to reopen the claim.  The December 2003, February 2004, June 2007 VA treatment records, and the Veteran's October 2016 Board hearing testimony is "new" in the sense that it was not previously considered by the prior final decision.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claims.  Additionally, the evidence received since the January 1988 Board denial includes evidence that the Veteran's right knee disability may be caused by her military service or may be secondary to a possibly service-connected disability, namely rheumatoid arthritis.  

C. Psychiatric Disability

The Board initially denied the Veteran's claim of service connection for psychiatric disability in a January 1988 decision on the basis that a chronic psychiatric disorder was not demonstrated during service and symptoms of psychosis were first reported more than six years following separation from service.  

Of record at the time of the January 1988 Board decision were the Veteran's STRs which noted that the Veteran had been seen for a memory problem at a mental hygiene consultation service in October 1975.  The STRs also showed the Veteran reported experiencing anxiety in May 1976.  At the separation examination, no psychiatric disorder was found or reported.  The January 1988 Board decision also considered post-service private treatment records from the Gary Community Mental Health Center (GCMHC) from 1984 to 1987.  These private records showed the Veteran had complained of having memory difficulties and visual hallucinations and appeared moderately sad in November 1984.  GCMHC records also show that in January 1985, the Veteran had a labile mood and was reported as having possible hysterical psychotic-like symptoms.  In April 1985, the Veteran was diagnosed with unspecified psychosis, atypical psychosis and personality disorder with histrionic traits.  GCMHC records in April 1987 show an assessment of depression with psychotic features, marijuana abuse/dependency, and ruled out borderline personality disorder.  

Since the final January 1988 Board decision, new evidence has been associated with the Veteran's claims file.  Specifically, various post-service treatment records and statements of the Veteran have been associated with the claims file.  

The Veteran claimed entitlement to service connection for PTSD due to military sexual trauma (MST) in June 2008.  Post-service VA records show the Veteran was diagnosed with PTSD in August 2007 after she reported being touched inappropriately by a VA physician during hospital visits for menstrual pain.  The Veteran also reported that this triggered older memories of sexual abuse she suffered as a child.  An April 2008 VA record noted the Veteran's positive MST screening and after neuropsychological evaluation, the VA psychiatrist diagnosed PTSD, major depressive disorder (MDD), and cognitive disorder not otherwise specified (NOS).  A February 2009 VA examination, the examiner opined the Veteran did not meet the criteria for PTSD and diagnosed bipolar II disorder, severe with psychotic features.  VA treatment records have continued to diagnose PTSD due to MST since August 2007.  A January 2013 VA examination diagnosed PTSD due to MST, major depressive disorder with psychotic features, and cognitive disorder NOS.  A February 2016 VA addendum opinion, the examiner opined that it is not likely that MST occurred and there was no evidence of markers or PTSD.  In the October 2016 Board hearing, the Veteran reported that her performance ratings went down after these MST occurrences.  

The Board finds that new and material evidence has been presented to reopen the claim.  The VA treatment records from August 2007 that diagnosed PTSD due to MST, the February 2009 and January 2013 VA examinations, the February 2016 VA addendum opinion, and the Veteran's October 2016 Board hearing testimony is "new" in the sense that it was not previously considered by the prior final decision.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claims.  Additionally, the evidence received since the January 1988 Board denial includes evidence that the Veteran's psychiatric disability, to include PTSD, may be caused by her military service, namely the MST.  





Service Connection

A. Bilateral Hearing Loss

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b) (2016). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, including hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, as indicated below, there are no records of such, and therefore, the presumption is inapplicable.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2016). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The Veteran filed the current claim for service connection for bilateral hearing loss in March 2014.  The Veteran believes that she has bilateral hearing loss as a result of acoustic trauma sustained in active service.  She asserts that she was exposed to loud artillery noise and cannon fire without hearing protection while serving as an honor guard.  Service personnel records confirm the Veteran's service as an honor guard during active service.  The Veteran also submitted an article in March 2014 in support of her claim as one of the first female honor guards.  Based on the facts and circumstances of her service, the Board concedes that the Veteran was exposed to noise while on active service.  

A review of the STRs show the Veteran had some decreased hearing acuity on what appeared to be the enlistment audiogram.  However, there were three separate dates for the audiogram.  Additionally, the Veteran denied having hearing loss or ear trouble on the September 1974 report of medical history and was determined to be normal on clinical evaluation.  As such, the Veteran's hearing is determined as normal upon entrance into active service.  During active service, the Veteran had numerous complaints related to ear-related issues on May 21, 1975, May 28, 1975, June 1975, October 8, 1975, October 15, 1975, January 26, 1976, February 5, 1976, March 20, 1976, February 15, 1977, and September 12, 1977.  Additionally, at the October 1977 separation examination, the Veteran failed to indicate whether she had or did not have hearing loss or ear trouble.  

In an April 1985 private treatment record from GCMHC, the Veteran reported she has been having problems with her hearing.  

In July 1986, the Veteran was provided a VA audiological examination.  The results indicated hearing loss bilaterally.  However, the examiner noted there were no subject complaints for hearing and that therefore, reliability of pure tone results was highly questionable.  Instead, the examiner indicated the speech test results appeared to more closely reflect the Veteran's hearing sensitivity.  

A February 2014 VA audiological evaluation included an impression of sensorineural hearing loss with asymmetry between 2000Hz to 4000 Hz likely [due to] noise exposure.

Most recently, on the authorized VA audiological examination in June 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
40
55
80
LEFT
40
60
90
105+
105+

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 28 percent in the left ear.  As such, the Veteran currently has a hearing loss disability in both ears for VA purposes with decibels in excess of 40 Hz in several threshold hearing levels, for VA purposes.  38 C.F.R. § 3.385 (2016).  During examination, the Veteran reported hearing loss began in service.  She reported that she served in the army as a clerk/typist and in the honor guard from December 1974 to December 1977.  She reported that during that time she experienced noise exposure from cannon fire and rifle fire without the use of hearing protection.  The Veteran was also noted to have denied a history of post-service occupational or recreational noise exposure, head injury, or familial hearing loss.  After examination, the examiner found that the Veteran's bilateral hearing loss did not exist prior to service and opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner's opinion was based on the lack of evidence in the claims file and the lack of proximity between the dates of service and the date of the examination.  

An October 2010 VA audiological evaluation confirmed the Veteran's bilateral hearing loss.  

In the October 2016 Board hearing, the Veteran reported that she had fired the 105 howitzer cannon without hearing aids on a weekly basis for two years which affected her hearing and that at her exit physical, she could not hear but nothing was done regarding the issue.  

The June 2014 VA audiological examination is inadequate for adjudication purposes.  The June 2014 examiner failed to adequately consider the Veteran's treatment records and lay statements in the opinion's rationale.  The examiner failed to note the Veteran's numerous reports of ear-related issues during service and the October 1977 separation examination in which the Veteran failed to indicate whether she had or did not have hearing loss or ear trouble.  Moreover, although the examiner acknowledged the Veteran's credible reports of continued progressive hearing loss since service and the lack of history of post-service occupational or recreational noise exposure, the examiner failed to adequately address these statements in the opinion.  As the opinion is inadequate, the examination cannot serve as the basis of a denial of entitlement to service connection.  

In sum, after a review of all the evidence, the Board finds that evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Tinnitus

The Veteran filed a claim for service connection for tinnitus in March 2014.  She asserted that noise exposure in-service caused her current tinnitus, which results in ringing in her ears.  As noted above, noise exposure has been conceded.

The Veteran was diagnosed with tinnitus in the June 2014 VA examination.  With respect to the Veteran's tinnitus, consideration has been given to the Veteran's assertion that her disability had its onset in service or is etiologically related thereto.  She is deemed competent to identify the symptoms of tinnitus, i.e., ringing in the ears.  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has presented competent lay evidence of in-service noise exposure and she has reported that her tinnitus has existed since her noise exposure in service.  

As noted above, VA regulations provide that a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  In this case, the Board will resolve all doubt in the Veteran's favor, and in so doing service connection for tinnitus is granted.






ORDER

New and material evidence having been submitted, the claim of service connection for right ear hearing loss is reopened.  To this extent only, the claim is granted.

New and material evidence having been submitted, the claim of service connection for right knee disability is reopened.  To this extent only, the claim is granted.

New and material evidence having been submitted, the claim of service connection for psychiatric disability is reopened.  To this extent only, the claim is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal can be decided.

During the October 2016 Board hearing, the Veteran reported continued right knee pain since an in-service injury.  As noted above, a review of the STRs show that in July 1977, the Veteran had complained of right knee pain of five days' duration.  In a June 1984 SSA record and an April 1985 SSA record, the Veteran reported a prior history of her knee giving away on several occasions of over a decade prior.  The Veteran has maintained since her original claim for service connection of the right knee in July 1984 of the continued right knee related pain since her injury in service.  Although the Veteran received a VA examination on her right knee in July 1986, the examination did not provide an opinion as to the etiology of her right knee condition.  As such, a VA examination is warranted to determine the nature and etiology of the right knee condition.  

Additionally, during the October 2016 Board hearing, the Veteran indicated her left knee condition is secondary to the right knee condition and that the bilateral knee conditions may be related to her rheumatoid arthritis.  As the issue of left knee disorder may be secondary to the right knee disorder and that the bilateral knee conditions may also be secondary to the Veteran's claimed rheumatoid arthritis, the issues are inextricably intertwined.  Thus, VA examinations are warranted to determine the nature and etiology of the left knee condition and rheumatoid arthritis.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Regarding service connection for a psychiatric disability, to include PTSD due to MST, the Board finds there are inconsistent findings in her treatment records as to the Veteran's PTSD diagnosis and that the most recent February 2016 VA addendum opinion did not adequately address markers during service.  After a February 2009 VA examination, the examiner found the Veteran did not meet the criteria for PTSD.  However, a subsequent November 2010 VA examiner diagnosed PTSD due to MST.  VA mental health treatment records beginning in August 2007 have included continued diagnosis of PTSD due to MST.  The Veteran has maintained since she first revealed MST in the July 2007 VA record, that during service she had been repeatedly treated for issues related to her menstruation and the VA physician who treated her sexually fondled her inappropriately during evaluations.  She indicated that this triggered repressed memories of childhood sexual abuse.  A review of the STRs confirm the Veteran's reports of treatment for issues related to her menstruation during service and also reveal the Veteran's receiving mental health treatment during service.  As such, another VA examination is warranted to include a thorough review of record and to determine whether the Veteran has a diagnosis of PTSD due to MST.  Furthermore, the Veteran has been diagnosed with several psychiatric conditions, to include, but not limited to, bipolar disorder, major depressive disorder, neurocognitive disorder, cognitive disorder NOS, schizophrenia, and psychosis.  VA examinations are needed to determine whether the psychiatric conditions are related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to address the nature and etiology of any knee disorder and the nature and etiology of rheumatoid arthritis, if any.  A clinical examination with all indicated tests and studies should be conducted.  The electronic claims file must be made available to, and reviewed by, the designated examiner.  

After review of the electronic claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's rheumatoid arthritis, if identified, is related to the Veteran's active military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disorder is related to the Veteran's active military service.  

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is related to the Veteran's active military service, or was caused or chronically worsened by any right knee disorder identified.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right and/or left knee disorder was caused or chronically worsened by rheumatoid arthritis, if identified.

The complete rationale for each opinion offered should be provided.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current psychiatric disability, to include PTSD.  A clinical examination with all indicated tests and studies should be conducted.  The electronic claims file must be made available to, and reviewed by, the designated examiner.

After review of the electronic claims file and examination of the Veteran, for each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current psychiatric disabilities, in whole or part, had their onset in service, are related to her reported in-service stressors, or are otherwise the result of a disease or injury in service, or are proximately due to service-connected disability.  

If PTSD is diagnosed, is it at least as likely as not (a 50 percent probability or greater) that it was incurred or aggravated as a result of the reported sexual assault or other incident during service?

The examiner should offer an opinion as to whether the reported in-service stressor is sufficient to support a diagnosis of PTSD.

The examiner should also offer an opinion as to whether the evidence is sufficient to corroborate (or verify) the Veteran's reports as to military sexual assault.  This opinion should consider any behavioral changes or other indications that of an assault in service, with review of the service treatment and personnel records, as well as other pertinent lay and medical evidence.

If an opinion cannot be provided without speculation, the examiner should state why an opinion cannot be provided, and whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general, or if additional evidence would permit an opinion.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


